808 F.2d 835Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Linwood SCOTT, Petitioner-Appellant,v.Allyn R. SIELAFF, DirectorVirginia Department of Corrections, Respondent-Appellee.
No. 86-7327.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 21, 1986.Decided Dec. 31, 1986.

Before HALL and ERVIN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
Linwood Scott, Pro Se.
Richard Bain Smith, Office of the Attorney General of Virginia, for appellee.
PER CURIAM:


1
Linwood Scott was convicted of burglary in Portsmouth Circuit Court.  He filed a habeas corpus petition pursuant to 28 U.S.C. Sec. 2254, alleging that a Virginia evidentiary rule violates his Fifth Amendment right against self-incrimination.  Scott challenges Virginia's rule allowing an inference of knowledge to arise from possession of stolen goods when the defense presents no satisfactory explanation.  The magistrate concluded that such an inference does not violate Scott's right against self-incrimination.  The district court, adopting the magistrate's recommendation, denied Scott relief on July 18, 1986.  Scott filed his notice of appeal on August 21, 1986.


2
A party in a civil suit has 30 days to file an appeal.  Fed.R.App.P. 4(a)(1).  A timely notice of appeal is jurisdictional.  Griggs v. Provident Consumer Discount Co., 459 U.S. 56, 61 (1982).  Scott filed this appeal more than 30 days after entry of judgment in the district court.  In addition, Scott filed no motion to extend the appeal period, nor did he present evidence of excusable neglect.  This court has no jurisdiction to hear the appeal.   Hensley v. Chesapeake & Ohio Ry. Co., 651 F.2d 226, 228 (4th Cir.1981).


3
We dismiss the appeal for lack of jurisdiction.  A certificate of probable cause to appeal is denied.  Because the dispositive issues have recently been authoritatively decided, we dispense with oral argument.


4
DISMISSED.